             Case 2:20-mj-00760-MAT Document 8 Filed 11/25/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ20-760
09         Plaintiff,                     )             Dist. Id. No. CR20-140 DCN
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   RYAN M. TICHY,                       )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Wire Fraud; Aggravated Identity Theft: False Representation of a Social
15
     Security Number
16
     Date of Detention Hearing:    November 25, 2020.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-mj-00760-MAT Document 8 Filed 11/25/20 Page 2 of 3




01         1.     Defendant has been indicted in the District of Idaho on the above listed charges.

02                He has waived an identity hearing in that matter.       He is also charged with

03                violation of supervised release in this District and an evidentiary revocation

04                hearing has been scheduled in that matter, CR08-237 RSL.            He was not

05                interviewed by Pretrial Services and he does not contest detention. His criminal

06                record includes outstanding warrants for new charges.

07         2.     Defendant poses a risk of nonappearance based on history of failing to appear,

08                history of failing to comply with court orders, and outstanding warrants, as well

09                as lack of verified background information. Defendant poses a risk of danger

10                based on criminal history.

11         3.     There does not appear to be any condition or combination of conditions that will

12 reasonably assure the defendant’s appearance at future Court hearings while addressing the

13 danger to other persons or the community.

14 It is therefore ORDERED:

15     1. Defendant shall be detained pending hearing, and committed to the custody of the

16         Attorney General for confinement in a correction facility;

17     2. Defendant shall be afforded reasonable opportunity for private consultation with

18         counsel;

19     3. On order of the United States or on request of an attorney for the Government, the person

20         in charge of the corrections facility in which defendant is confined shall deliver the

21         defendant to a United States Marshal for the purpose of an appearance in connection

22         with a court proceeding; and



     DETENTION ORDER
     PAGE -2
           Case 2:20-mj-00760-MAT Document 8 Filed 11/25/20 Page 3 of 3




01     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02        for the defendant, to the United States Marshal, and to the United State Probation

03        Services Officer.

04        DATED this 25th day of November, 2020.

05

06                                                     A
                                                       Mary Alice Theiler
07                                                     United States Magistrate Judge
                                                ’
08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
